Federated Funds Fidelity Bond Filing Contents of Submission: 1) (a)Copy of the Financial Institution Investment Company AssetProtection Bond (“Bond”) received on November 6, 2008 for filingas required by Rule 17g-1(g)(B)(i);* (b)Copy of the Financial Institution Excess Follow Form Certificate(“Bond”) as received on February 6, 2009 for filing as requiredby Rule 17g-1(g)(B)(i); 2)Copy of the resolutions of a majority of the disinteresteddirectors and of the Executive Committee of the Funds’ Board,respectively, approving the amount, type, form and coverage of the Bond, and the portion of the premium to be paid by such company as required by Rule 17g-1(g)(B)(ii);* 3)Copy of a statement showing the amount of the single insured bondwhich each investment company would have provided and maintainedhad it not been named as an insured under a joint insured bond; 4)As required by Rule 17g-1(g)(B)(iv), the period for whichpremiums have been paid is October 1, 2008 to October 1, 2009;and 5)Copy of the amendment, received November 17, 2008, to theagreement between the investment company and all of the othernamed insureds as required by Rule 17g-1(g)(B)(v).** *
